Exhibit 99.01 Ascendia Brands, Inc. Files for Bankruptcy Protection - Company Has Secured DIP Financing and Will Continue to Operate in the Ordinary Course - Hamilton, NJ (August 5, 2008) – Ascendia Brands, Inc. (Ascendia), a manufacturer of branded bath, health and beauty care products, today announced that it has filed a voluntary petition for reorganization under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware and is seeking a buyer for the business as a going concern.Ascendia has entered into an agreement with its senior secured lenders to provide a debtor-in-possession financing facility and plans to continue to operate in the ordinary course pending a sale.Ascendia has commenced discussions with prospective buyers and expects to complete a sale prior to September 30, 2008.It is not anticipated that the sale will result in any recovery to common stockholders. Ascendia also announced that it has accepted the resignation of Steven R. Scheyer as President and Chief Executive Officer of the company, and as a member of Ascendia’s Board of Directors.Ascendia has appointed Douglas A.
